This case comes before us as a Rule 9 motion for release pending appeal. In such cases we do not review the action of the trial justice, but rather hear the motion de novo. The record furnished to us sets forth the reasons for the trial justice’s denial of bail pending appeal, and although his findings are not binding on us they are entitled to great weight if supported by competent evidence of probative force. Quattrocchi v. Langlois, 100 R.I. 741, 219 A.2d 570 (1966).
Julius C. Michaelson, Attorney General, Judith Romney Wegner, Special Assistant Attorney General, for plaintiff.
William F. Reilly, Public Defender, Barbara Hurst, John A. MacFadyen III, Assistant Public Defenders, for defendant.
On examination of the record furnished by the parties, we are of the opinion that there was ample evidence before the trial justice from which he could find that the defendant’s release would pose a threat to the community, that the defendant did not have local attachments to the community by way of family ties, business or investment, and that the severity of the sentence might cause the defendant to flee the jurisdiction. Accordingly, we deny the defendant’s motion for release pending appeal.